UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

VICKI WEISER,

                         Plaintiff,                  1:16-CV-00763(MAT)
          -v-                                        DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                                   INTRODUCTION

     Vicki Weiser (“Plaintiff”), represented by counsel, brings

this action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Acting Commissioner of

Social Security (“the Commissioner” or “Defendant”) denying her

application for disability insurance benefits (“DIB”). The Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of   Civil     Procedure.     For    the    reasons   set   forth   below,

Plaintiff’s motion is granted to the extent that the matter is

remanded for further administrative proceedings and Defendant’s

motion is denied.

                             PROCEDURAL BACKGROUND

     On   May    14,     2013,   Plaintiff     protectively     filed    for   DIB,

alleging disability beginning December 13, 2011. Administrative

Transcript      (“T.”)    64-65.    The     claim   was   initially     denied   on

August 19, 2013, and Plaintiff timely requested a hearing. T. 74-
82. A hearing was conducted on March 30, 2015, in Buffalo, New York

by administrative law judge (“ALJ”) Donald T. McDougall, with

Plaintiff appearing with her attorney. T. 30-62. A vocational

expert (“VE”) also testified. T. 53-62.

     The ALJ issued an unfavorable decision on May 6, 2015. T. 14-

26. Plaintiff timely requested review of the ALJ’s decision by the

Appeals Council. The Appeals Council denied Plaintiff’s request for

review on July 26, 2016, making the ALJ’s decision the final

decision   of    the   Commissioner.   T.   1-4.   Plaintiff    then   timely

commenced this action.

                             THE ALJ’S DECISION

     The   ALJ     applied     the   five-step     sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2016. T. 19.

     At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful employment since her alleged onset date of

December 13, 2011. Id. At step two, the ALJ determined that

Plaintiff had the “severe” impairments of vertebrogenic disorders

of the cervial and lumbar spine. Id. The ALJ also considered

Plaintiff’s diagnoses of hypothyroid and irritable bowel syndrome

(“IBS”), as well as her complaint of Crohn’s disease and medical

evidence of carpal tunnel syndrome. T. 20. The ALJ found no


                                     -2-
evidence that       Plaintiff’s      hypothyroid    caused   any   work-related

limitations. He further found that apart from the diagnosis of IBS,

Plaintiff’s medical records contain no mention of Crohn’s disease

or active colitis. T. Id. The ALJ also found that Plaintiff had not

undergone     any      treatment     for     her   carpal    tunnel   syndrome.

Accordingly, the ALJ found these impairments were non-severe. Id.

At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id.

      Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to perform light

work as defined in 20 C.F.R. 404.1567(b), with the following

additional limitations: must be able to change positions briefly

for one to two minutes at least every thirty minutes; no rotation

of   the   head   or   neck   more    than    forty-five    degrees   in   either

direction; no sustained overhead work with her hands or arms; no

climbing ladders, ropes, or scaffolds; no heights or exposure to

dangerous moving machinery; and no more than occasional balancing,

stooping, kneeling, crouching or crawling. T. 20.

      At step four, the ALJ found that Plaintiff was able to perform

her past relevant work as a cashier checker at a dry cleaning shop.

T. 25. Accordingly, the ALJ ended the sequential process and




                                        -3-
determined that Plaintiff had not been under a disability, as

defined in the Act, since the alleged onset date. Id.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the     Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.”                   Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).




                                             -4-
                                 DISCUSSION

     Plaintiff contends that remand of this matter is warranted for

the following reasons: (1) the ALJ incorrectly found Plaintiff was

able to perform her past relevant work; (2) the ALJ improperly

rejected the opinion of Plaintiff’s treating physician, David A.

O’Keefe;   and   (3)   the   ALJ’s   credibility    determination     is   not

supported by substantial evidence.

     For   the   reasons     discussed   below,    the   Court   agrees    with

Plaintiff that the ALJ erred at step four in finding that Plaintiff

was able to perform her past relevant work. Accordingly, remand of

this matter for further administrative proceedings is necessary.

I.   Plaintiff’s Past Relevant Work

     At the hearing in this matter, Plaintiff testified she worked

as a counter clerk at her family’s dry cleaning business for

sixteen years, until the business was sold in early 2013. T. 43.

Plaintiff testified that in October 2014, she began working part-

time as a counter clerk at a different dry cleaning business, but

had to quit in February 2015 because it was too difficult for her.

T. 35. In both roles, Plaintiff testified she would work the cash

register, take in dry cleaning, mark it, and bag it. She was also

required to clean lint filters as an additional function of her

part-time job. Id.

     After hearing Plaintiff’s testimony regarding her job duties,

the VE testified that Plaintiff’s past work in her family’s dry


                                     -5-
cleaning business was “a combination of two jobs.” T. 54. The

first,   cashier   checker,    is    classified   by   the   Dictionary   of

Occupational Titles (“DOT”) as a semi-skilled occupation at a light

exertional level. The second, dry cleaner helper, is classified as

unskilled at a medium exertional level, but, the VE testified, was

a light exertional level as Plaintiff actually performed it. T. 54-

55.   The   VE   testified    that    a    hypothetical   individual   with

Plaintiff’s RFC would be able to perform the cashier checker

function of her past relevant work. T. 55-56. However, the VE

further testified that the hypothetical individual would be unable

to perform the additional dry cleaner helper portion of Plaintiff’s

past relevant work. T. 56.

      With respect to the particular duties of a cashier checker at

a dry cleaning business, the VE testified that the job “could be

performed in such a way that there wouldn’t really be any overhead

reaching,” in order to comport with the RFC finding. T. 58. When

pressed by Plaintiff’s attorney whether such an accommodation was

generally done in the economy for that position, the VE testified

that he had “seen it done that way,” though “the number of jobs

available might be less in a sense that some employers would

require [the lifting.]” T. 59.

      In his decision, the ALJ found Plaintiff was capable of

performing her past relevant work as a cashier checker at a dry

cleaning shop. T. 25. The ALJ noted that this “job requires some


                                     -6-
lifting to about eye level but most likely not very frequently, and

not more than required by the [RFC finding].” Id.

     Plaintiff argues the ALJ’s step four finding that she was

capable of performing her past relevant work is not supported by

substantial evidence. Specifically, Plaintiff argues that her past

relevant work was a combination of cashier checker and dry cleaner

helper, and therefore was a composite job as defined by Social

Security Regulation (“SSR”) 82-61. Plaintiff further argues it was

legal error for the ALJ to only cite the portion of the job that

contained the less strenuous requirements in order to find that she

was capable of performing her past relevant work as actually or

generally performed. For the reasons set forth below, the Court

agrees.

     “When    significant   variation    exists   between    a   claimant’s

description of her job and the DOT description of the job, it may

be the result of a composite job.” Long v. Berryhill, No. 16-CV-

760S, 2018 WL 618119 at *4 (W.D.N.Y. Jan. 30, 2018) (internal

quotation marks omitted). A composite job contains “significant

elements of two or more occupations, and, as such, ha[s] no

counterpart   in   the   DOT.”   SSR   82-61,   1982   WL   31387,   at   *2.

Furthermore, the “main duties of a composite job will only be

adequately described by multiple DOT occupations.” Long, 2018 WL

618119, at *4.




                                   -7-
     At the hearing, the VE clearly established that Plaintiff’s

past work as a counter clerk at her family’s dry cleaning business

was a combination of two separate DOT occupations. Specifically,

Plaintiff performed the duties of a cashier checker and a dry

cleaner helper. See T. 54-55. Despite this, neither the VE nor the

ALJ acknowledged or discussed that Plaintiff’s past work was a

composite job. Instead, based on the VE’s testimony and the RFC

finding,   the   ALJ   determined    that      Plaintiff    was   capable    of

performing the cashier checker component of her previous work and

thus, was not disabled. T. 25. This was error.

     “Every   occupation   consists       of   a   myriad   of    tasks,    each

involving different degrees of physical exertion. To classify an

applicant’s ‘past relevant work’ according to the least demanding

function of the claimant’s past occupations is contrary to the

letter and spirit of the Social Security Act.” Long, 2018 WL

618119, at *5 (quoting Valencia v. Heckler, 751 F.2d 1082, 1086

(9th Cir. 1985)). Furthermore, it is reversible error for the ALJ

to make a step four finding that a claimant is not disabled simply

because he or she can perform the tasks required for one of the two

DOT occupations that comprise his or her past relevant work. Id.

(citing West v. Berryhill, No. 4:16-CV-852-SPM, 2017 WL 4264126, at

*5-6 (E.D. Mo. Sept. 26, 2017)); see also Lyda v. Colvin, 221

F. Supp. 3d 1254, 1259 (D. Colo. 2016) (remanding where the ALJ

found at step four that the plaintiff was capable of performing his


                                    -8-
past job, though only the light exertional component of his past

job and noting that “a step four determination will be supported

only if substantial evidence shows the plaintiff can perform the

requirements     of     all   the   component     jobs”      (emphasis   added));

Blackwell v. Colvin, No. 4:14 CV 252 JMB, 2015 WL 4132000, at *17

(E.D. Mo. July 8, 2015) (remanding where the ALJ found at step four

that the plaintiff could return to the position of home healthcare

manager as generally performed (a light exertional level job),

though   the    record    established      that   the   plaintiff’s      past   job

involved the tasks of both a home healthcare manager and the tasks

of a home health aide (a medium exertional level job)).

       The Commissioner relies on two older cases from this District

to argue Plaintiff’s past relevant work was not a composite job

because the components of the job could be split into two separate

jobs, each with their own job description in the DOT. (Docket

No. 16-1 at 22). However, as set forth above, more recent cases

both   within    this    District    and   outside      of   this   Circuit     have

uniformly found that where a claimant’s past relevant work is a

blend of duties from two different DOT job descriptions, as here,

the claimant’s past relevant work was a composite job. See Long,

2018 WL 618119, at *4-5; Morgan v. Berryhill, No. 2:16-cv-01052

JRC, 2017 WL 2628094, at *1 (W.D. Wash. Jun. 19, 2017) (remanding

where the ALJ erred in failing to acknowledge plaintiff performed

a composite job, rather than two separate DOT occupations). The


                                       -9-
Court agrees with these more recent cases’ reading of SSR 82-61 and

finds that, under the facts of this case, Plaintiff’s past relevant

work was in fact a composite job. The Court further notes that

Johnson v. Colvin, No. 13-CV-6319, 2014 WL 139465 (W.D.N.Y. Apr. 9,

2014),    one     of     the     cases    the   Commissioner    relies       upon,   is

distinguishable in any event because the holding therein turned on

the fact that the plaintiff was capable of performing both jobs

that made up his past relevant job. Id. at *7. In this case, as

acknowledged both by the VE and the ALJ, Plaintiff is not capable

of performing the dry cleaner helper component of her past relevant

work. See T. 25, 56.

     For the reasons set forth above, the Court finds the ALJ’s

step four finding is not supported by substantial evidence. The

Court    further       finds     that     remand   for   further      administrative

proceedings is necessary, so that the Commissioner can properly

consider in the first instance the remainder of the sequential

analysis, properly applying SSR 82-61.

II. Plaintiff’s Remaining Arguments

     Plaintiff has also argued that the ALJ failed to properly

evaluate the opinion of her treating physician and failed to

properly assess her credibility. Having found remand necessary as

explained       above,     the    Court    need    not   and   does    not    address

Plaintiff’s remaining arguments.




                                           -10-
                             CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 12) is granted to the extent that this

matter is remanded to the Commissioner for further administrative

proceedings   consistent   with    this   Decision   and   Order.   The

Commissioner’s opposing motion for judgement on the pleadings

(Docket No. 16) is denied. The Clerk of the Court is directed to

close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                  S/Michael A. Telesca
                                  _____________________________
                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge
Dated: November 16, 2018
       Rochester, New York




                                  -11-
